DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection (Minor Informalities)
Claims 1, 3-6, 8, 9, 16-22, 53, and 55 are currently being examined.  Claims 2, 7, 10-15, 23-52, and 54 were canceled in a preliminary amendment.
Claim 17 contains the phrase “the operation station” which should be corrected to read “the operating station”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transfer mechanism” and the “container temporary position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the phrase "the container carrier" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 9, 16, 17, 21, 22, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Issing (US Patent Application Publication No. 2017/0203921).
With respect to independent Claim 1, Issing discloses the limitations of independent Claim 1 as follows:
A robot control system, comprising:	(See Abstract)	   
a storage region, wherein the storage region comprises a loft having at least two storeys and is configured to store a container, (See Pars. 0058-0060, 0069; Figs. 1, 4, 6; Ref. Numerals 10(storage region), "article"(container)  and
a passage for a self-driven robot to move through is provided on a floor of each of the at least two storeys of the loft,  (See Pars. 0058, 0070, 0098; Figs. 1, 4, 6; Ref. Numerals 18(passage), 22(self-driven robot)
each of the at least two storeys of the loft is provided with at least one self-driven robot and at least one temporary storage mechanism;	(See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 18(passage), 22(self-driven robot), T(temporary storage mechanism)
a control device, wherein the control device is configured to assign the transportation task to the self-driven robot and plan a travel route on a storey where the self-driven robot is located for the self-driven robot according to the transportation task, (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(self-driven robot), MFR(control device)  and
control the self-driven robot to travel on the storey where the self-driven robot is located according to the travel route and perform the transportation task;	(See Abstract; Pars. 0076, 0105, 0107, 0110, 0129; Figs. 1, 4, 6, 8; Ref. Numerals 22(self-driven robot), Step S12, Step S14
wherein the transportation task comprises at least one of the following: (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(self-driven robot), MFR(control device)
a task that the self-driven robot picks up a target container at a first target position of the storey where the self-driven robot is located, and transport the target container to the temporary storage mechanism; (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(self-driven robot), MFR(control device)  or,	
a task that the self-driven robot picks up the target container at the temporary storage mechanism and transports the target container to a second target position of the storey where the self-driven robot is located; (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(self-driven robot), MFR(control device)  and
a container lifting machine, wherein the container lifting machine is configured to transport the target container to a target storey corresponding to a transportation task;  (See Pars. 0070, 0076, 0098; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine)  
wherein the temporary storage mechanism is configured to bear the target container and perform at least one of:  (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)
conveying the target container to the container lifting machine; or	(See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)
conveying the target container out of the container lifting machine;  (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)  and
wherein the control device is communicatively connected to the container lifting machine, the temporary storage mechanism, and the self-driven robot.  (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism), MFR(control device)

With respect to Claim 3, which depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Issing discloses as follows:
The robot control system of claim 1, wherein the temporary storage mechanism is a roller line.  (See Pars. 0060, 0061, 0076, 0110, 0147, 0148; Figs. 1, 6, 7A, 10; Ref. Numerals (temporary storage mechanism), MFR(control device)

With respect to Claim 4, which depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Issing discloses:
The robot control system of claim 1, wherein the temporary storage mechanism is an n-layer structure, where n is a natural number and is greater than or equal to 2; (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)  and
the control device is further configured to control the container lifting machine to transport the target container to an idle level in the temporary storage mechanism.  	(See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism), MFR(control device)

With respect to Claim 5, which depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Issing discloses:
The robot control system of claim 1, wherein the at least one temporary storage mechanism is disposed on one or both sides of the container lifting machine, (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism), MFR(control device)  and
the container lifting machine is disposed corresponding to the at least one temporary storage mechanism.  (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism), MFR(control device)

With respect to Claim 8, which depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Issing discloses:
The robot control system of claim 1, wherein the lifting machine further comprises a transfer mechanism and a container temporary position,	(See Pars. 0012, 0058, 0060, 0070, 0076, 0098, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 
wherein the transfer mechanism is configured to perform at least one of:	
loading the target container from the temporary storage mechanism onto the container temporary position; (See Pars. 0058, 0060, 0070, 0076, 0098, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)  or
loading the target container located on the container temporary position onto the temporary storage mechanism.  (See Pars. 0058, 0060, 0070, 0076, 0098, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)  

With respect to Claim 9, which ultimately depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 and Claim 8 which are incorporated herein by reference.   With respect to Claim 9, Issing discloses as follows:
The robot control system of claim 8, wherein the transfer mechanism comprises a roller mechanism or a robot arm configured to endow the container with degrees of freedom in four directions comprising front, rear, left, and right in a horizontal plane.  (See Pars. 0007, 0058, 0060, 0070, 0076, 0098, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(self-driven robot), T(temporary storage mechanism)

With respect to Claim 16, which depends from independent Claim 1, 
The robot control system of claim 1, wherein the storage region comprises at least one storage layer and one picking layer, and	(See Pars. 0074-0076; Figs. 1, 4, 6; Ref. Numerals 10(storage region), 14(storage layer), 24(picking layer)
the picking layer is provided with an operating station, wherein the operating station is configured to perform a task operation on the target container.  	(See Pars. 0074-0076; Figs. 1, 4, 6; Ref. Numerals 10(storage region), 14(storage layer), 24(picking layer), AP(operating station)

With respect to Claim 17, which ultimately depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 and Claim 16 which are incorporated herein by reference.   With respect to Claim 17, Issing discloses as follows:
The robot control system of claim 16, wherein the control device is configured to control the self-driven robot to carry the target container to the operation station, and	(See Pars. 0075, 0112; Fig. 7A; Ref. Numerals 28(self-driven robot), #1(target container), AP(operating station)
queue at the operating station to wait for the task operation; and	(See Pars. 0075, 0103, 0112; Figs. 5, 7A; Ref. Numerals 28(self-driven robot), 50("sequencing harp"-establishes a queue), #1(target container), AP(operating station)
the control device is further configured to, after the task operation is completed, control the self-driven robot to carry the target container with which the task operation has been completed, and	(See Pars. 0075, 0112; Fig. 7A; Ref. Numerals 28(self-driven robot), #1(target container), AP(operating station)
transport the target container to a next operating station or return the target container to the container carrier.  	(See Pars. 0075, 0112; Fig. 7A; Ref. Numerals 28(self-driven robot), #1(target container), AP(operating station)

With respect to Claim 21, which depends from independent Claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 21, Issing discloses:
The robot control system of claim 1, wherein the passage configured for the at least one self-driven robot to move through is further configured for an emergency manual operation.  (See Pars. 0058, 0070, 0098; Figs. 1, 4, 6; Ref. Numerals 18(passage), 22(self-driven robot)
The phrase “for an emergency manual operation” is an intended use and does not carry any patentable weight.

With respect to independent Claim 22, Issing discloses the limitations of independent Claim 22 as follows:
A robot control method, applied to a robot control system, wherein the robot control system comprises a loft having at least two storeys, a passage for a self-driven robot to move through is provided on a floor of each of the at least two storeys of the loft, each of the at least two storeys of the loft is provided with at least one self-driven robot and at least one temporary storage mechanism, the method comprising:	(See Pars. 0058-0060, 0069, 0070, 0076, 0098; Figs. 1, 4, 6; Ref. Numerals 10(storage region), 18(passage), 22(self-driven robot),  T(temporary storage mechanism)	   
assigning a transportation task to a first self-driven robot;	(See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(first self-driven robot), MFR(control device)
planning a travel route on a storey where the first self-driven robot is located corresponding to the transportation task for the first self-driven robot,	(See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(first self-driven robot), MFR(control device)
controlling the first self-driven robot to move to a first target location on the storey where the first self-driven robot is located according to the travel route, pick up the target container, (See Abstract; Pars. 0076, 0105, 0107, 0110, 0129; Figs. 1, 4, 6, 8; Ref. Numerals 22(first self-driven robot), Step S12, Step S14)  and
transport the target container to the temporary storage mechanism; (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(first self-driven robot), MFR(control device)
controlling the temporary storage mechanism to transport the target container to a container lifting machine; (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(first self-driven robot), T(temporary storage mechanism)
controlling the container lifting machine to transport the target container to a target storey where a destination of the transportation task is located;  (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(first self-driven robot), T(temporary storage mechanism)
controlling a temporary storage mechanism on a target storey where the destination of the transportation task is located to receive and temporarily 
controlling a second self-driven robot to transport the target container to the destination of the transportation task from the temporary storage mechanism on a storey where the second self-driven robot is located.  (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(first self-driven robot), 28(second self-driven robot), AP1,AP2(destination)
 
With respect to independent Claim 53, Issing discloses the limitations of independent Claim 53 as follows:
A computing device, comprising a memory, a processor, and computer instructions stored in the memory and executable by the processor, (See Pars. 0076, 0081, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals MFR(computing device)	   
wherein the computer instructions are configured to, when executed by the processor, (See Pars. 0076, 0081, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals MFR(computing device) to be included for
assigning a transportation task to a first self-driven robot;	(See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(first self-driven robot), MFR(control device)
planning a travel route on a storey where the first self-driven robot is located corresponding to the transportation task for the first self-driven 
controlling the first self-driven robot to move to a first target location on the storey where the first self-driven robot is located according to the travel route,	(See Abstract; Pars. 0076, 0105, 0107, 0110, 0129; Figs. 1, 4, 6, 8; Ref. Numerals 22(first self-driven robot), Step S12, Step S14
pick up the target container, (See Abstract; Pars. 0076, 0105, 0107, 0110, 0129; Figs. 1, 4, 6, 8; Ref. Numerals 22(first self-driven robot), Step S12, Step S14)  and
transport the target container to the temporary storage mechanism; (See Pars. 0076, 0105, 0148, 0150; Figs. 1, 3, 10; Ref. Numerals 22(first self-driven robot), MFR(control device)
controlling the temporary storage mechanism to transport the target container to a container lifting machine;	(See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(first self-driven robot), T(temporary storage mechanism)
controlling the container lifting machine to transport the target container to a target storey where a destination of the transportation task is located;  (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(first self-driven robot), T(temporary storage mechanism)
controlling a temporary storage mechanism on a target storey where the destination of the transportation task is located to receive and temporarily store the target container from the container lifting machine; (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container 
controlling a second self-driven robot to transport the target container to the destination of the transportation task from the temporary storage mechanism on a storey where the second self-driven robot is located.  (See Pars. 0058, 0060, 0076, 0105, 0110; Figs. 1, 4, 6; Ref. Numerals 20(container lifting machine), 22(first self-driven robot), 28(second self-driven robot), AP1,AP2(destination)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Issing, as applied to the claims set forth above, in view of Elazary et al (US Patent No. 9,120,622). 
With respect to Claim 6, which depends from independent claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Elazary et al discloses:
The robot control system of claim 1, wherein the transportation task carries a code identifier of the target container, (See Col. 4, Lines 36-65; Col. 7, Lines 34-40; Col. 8, Lines 63-67; Col. 9, Line 60-Col. 10, Line 3; Figs. 2, 3, 7; Ref. Numerals 220(moving chassis), 230(lift mechanism), 450(pickup telescopic mechanism), "target item"(target container)  and
the control device is configured to control the self-driven robot to travel on the storey where the self-driven robot is located to the location of the target container according to the travel route, (See Col. 4, Lines 36-65; Col. 7, Lines 34-40; Col. 8, Lines 63-67; Col. 9, Line 60-Col. 10, Line 3; Figs. 2, 3, 7; Ref. Numerals 220(moving chassis), 230(lift mechanism), 450(pickup telescopic mechanism), "target item"(target container)  and
control the self-driven robot to pick up the target container by recognizing the code identifier of the target container.  (See Col. 4, Lines 36-65; Col. 7, Lines 34-
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Issing with the teachings of Elazary et al to have a code identifier relating to each container in order to ensure that a container is the target container and is able to be located in the storage region and picked up by the self-driven robot.  A person with skill in the art would be motivated to incorporate the teachings of Elazary et al because they are a known work in the same field of endeavor (ie, having a code identifier associated with a target container and a self-driven robot with the capability to pick the target container from storage) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 18, which ultimately depends from independent claim 1, Issing teaches all of the limitations of Claim 1 and Claim 16 which are incorporated herein by reference.   With respect to Claim 18, Issing and Elazary et al disclose as follows:
The robot control system of claim 16, wherein the control device is further configured to control the self-driven robot to transport the target container to a storage position of the operating station, (See Issing: Pars. 0079, 0120; Figs. 5, 7A; Ref. Numerals 28(self-driven robot), AP(operating station), "buffer articles"(storage position at the operating station)  and	
pick up at least one operable container other than the target container by controlling a pickup telescopic mechanism disposed on the self-driven robot, after controlling the self-driven robot to travel to the operating station.  (See Elazary et al: Col. 4, Lines 36-65; Col. 7, Lines 34-40; Col. 8, Lines 63-67; Col. 9, 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Issing with the teachings of Elazary et al to have a self-driven robot with the capability to pick not only a target container but also another container by using a grasping mechanism disposed on the self-driven robot.  A person with skill in the art would be motivated to incorporate the teachings of Elazary et al because they are a known work in the same field of endeavor (ie, having a self-driven robot with a telescopic pickup mechanism disposed on the robot.) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 20, which depends from independent claim 1, Issing teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 20, Elazary et al discloses:
The robot control system of claim 1, wherein the at least one self-driven robot comprises a pickup telescopic mechanism, a lifting mechanism, and a robot moving chassis;  (See Col. 3, Line 61-Col. 4, Line 19; Col. 4, Lines 36-65; Col. 6, Line 63-Col. 7, Line 2; Figs. 2, 3, 7; Ref. Numerals 220(moving chassis), 230(lift mechanism), 450(pickup telescopic mechanism)
wherein the pickup telescopic mechanism is configured to pick up at least one target container;  (See Col. 3, Line 61-Col. 4, Line 19; Col. 4, Lines 36-65; Col. 6, Line 63-Col. 7, Line 2; Figs. 2, 3, 7; Ref. Numerals 220(moving chassis), 230(lift mechanism), 450(pickup telescopic mechanism)
the lifting mechanism is configured to adjust the pickup telescopic mechanism to move upwards or downwards thus allowing the pickup telescopic mechanism 
the robot moving chassis is configured to control travelling the at least one self-driven robot on a travel passage of the target storey.  (See Col. 3, Line 61-Col. 4, Line 19; Col. 4, Lines 36-65; Col. 6, Line 63-Col. 7, Line 2; Figs. 2, 3, 7; Ref. Numerals 220(moving chassis), 230(lift mechanism), 450(pickup telescopic mechanism)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Issing with the teachings of Elazary et al to have a self-driven robot with the capability to pick a target container by using a telescopic grasping or pickup mechanism disposed on the self-driven robot in order to pick-up target containers at various elevations.  A person with skill in the art would be motivated to incorporate the teachings of Elazary et al because they are a known work in the same field of endeavor (ie, having a self-driven robot with a telescopic pick-up mechanism disposed on the robot to pick up containers at various heights or elevations) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Issing, as applied to the claims set forth above, in view of Perry (US Patent Application Publication No. 2012/0290125). 
With respect to Claim 55, which depends from independent claim 1, 
The robot control system of claim 1, further comprising a robot lifting machine configured to dispatch the self-driven robot to a corresponding target storey according to control instructions of the control device when business volumes of different target storeys change. (See Pars. 0065-0068; Fig. 2; Ref. Numerals 12(storage region), 14(self-driven robot), 18(target storey), 22(robot lifting machine)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Issing with the teachings of Perry to incorporate a robot lifting machine configured to place a self-driven robot at any target storey for any purpose deemed necessary in the operation of the storage facility.  A person with skill in the art would be motivated to incorporate the teachings of Perry because they are a known work in the same field of endeavor (ie, using an elevator in a multi-level storage facility to move a self-driven robot from one level in the facility to any other level in the facility) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 20, 2021